Citation Nr: 1513043	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  12-31 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter



ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty from February 1963 to February 1966.  The Veteran died in August 2006 and the appellant is his widow.

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction over the appeal has since been transferred to the RO in St. Petersburg, Florida.

In January 2014, the Board remanded this matter to provide the appellant with a Board hearing.  In August 2014, the appellant testified before the undersigned Veterans Law Judge (VLJ) at a hearing convened at the RO.  A transcript of the hearing is associated with the record.  

The record in this matter consists solely of electronic records, and has been reviewed.  No new and relevant documentary evidence has been included in the record since the March 2013 supplemental statement of the case (SSOC).  
        
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

According to a death certificate of record, the Veteran died in August 2006 from esophageal cancer.  This finding is supported by an October 2010 letter from the Veteran's treating physician, who indicated that the Veteran died of "metastatic esophageal cancer [with] involvement in his brain, bones, and lungs.  As a result of his underlying medical condition, [the Veteran] passed away on August [redacted], 2006."  

The appellant contends that the Veteran died from cancer caused by exposure to herbicides during his documented military service in the Republic of Vietnam between July 1965 and February 1966.  38 C.F.R. § 3.309(e).  In support, the appellant submitted a letter into the record in December 2010, from a Dr. E.E., who generally agrees with the appellant's theory of causation.  

Given the evidentiary background in this matter, a medical opinion should be obtained.  38 U.S.C.A. § 5103A (West 2014).

Moreover, the record indicates that the Veteran applied to the Social Security Administration (SSA) for disability benefits.  The AOJ should attempt to include in the electronic claims file any outstanding SSA records pertaining to a disability benefits application, to include any decisions rendered.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

Accordingly, the case is REMANDED for the following action:

1.  Request from SSA relevant information to include a copy of any decision awarding benefits and copies of any medical records upon which SSA based its decision.

2.  After the above development has been completed, obtain a medical opinion to determine the nature and etiology of the cancer that resulted in the Veteran's August 2006 death.  The clinician should review the Veteran's medical history to include the medical evidence in the electronic claims file.  The clinician should comment on the following questions:

(a)  What was the cause of the Veteran's death?  As noted earlier, the evidence indicates that the Veteran died from metastatic esophageal cancer.  The appellant has argued, however, that he died from another form of cancer that is related to presumed herbicide exposure during service in Vietnam from July 1965 to February 1966.  

(b)  Is it at least as likely as not (i.e., probability of 50 percent or greater) that the cancer which caused, or contributed to cause, the Veteran's death began in or is related to active service, to include presumed herbicide exposure therein?  
 
The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  After the requested opinion has been completed, it should be reviewed to ensure that it is in complete compliance with the directives of this remand.  The report should be returned to the clinician if deficient in any manner.

4.  Then readjudicate the claim on appeal with any evidence added pursuant to this Remand.  If the issue remains denied, the appellant and her representative should be provided with a SSOC and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
S.S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




